Citation Nr: 1442314	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-49 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for chronic low back strain, currently rated as 10 percent disabling.
 
2.  Entitlement to an increased rating for residuals of cold injury of the right hand, currently rated as 10 percent disabling.
 
3.  Entitlement to an increased rating for residuals of a cold injury of the left hand, currently rated as 10 percent disabling.

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for exposure to tuberculosis.
 
5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for shin splints.
 
6.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral foot disability.

ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to August 2008.  This case is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

When this case was before the Board in April 2013, it was decided in part and remanded in part for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and electronic claims files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's chronic low back strain has been manifested by limitation of motion; but forward flexion of the thoracolumbar spine has been greater than 60 degrees; the combined range of motion of the thoracolumbar spine has been greater than 120 degrees; and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis has not been present.
 
2.  Throughout the pendency of this claim, the Veteran's residuals of cold injury of the right hand have been manifested by pain and cold sensitivity, but not by tissue loss, nail abnormalities, color changes (other than a remote finding in 2006), locally impaired sensation, hyperhidrosis, or X-ray abnormalities.
 
3.  Throughout the pendency of this claim, the Veteran's residuals of cold injury of the left hand have been manifested by pain and cold sensitivity, but not by tissue loss, nail abnormalities, color changes (other than a remote finding in 2006), locally impaired sensation, hyperhidrosis, or X-ray abnormalities.

4.  In an unappealed January 2009 rating decision, the RO denied the Veteran's claims of entitlement to service connection for exposure to tuberculosis, for shin splints, and for a bilateral foot disability.

5.  The evidence added to the record subsequent to the January 2009 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for exposure to tuberculosis or raise a reasonable possibility of substantiating the claim.

6.  The evidence added to the record subsequent to the January 2009 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for shin splints or raise a reasonable possibility of substantiating the claim.

7.  The evidence added to the record subsequent to the January 2009 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral foot disability or raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for chronic low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).
 
2.  The criteria for a disability rating in excess of 10 percent for residuals of cold injury of the right hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (2013).
 
3.  The criteria for a disability rating in excess of 10 percent for residuals of cold injury of the left hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (2013).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for exposure to tuberculosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  New and material evidence has not been received to reopen the claim of entitlement to service connection for shin splints.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral foot disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

With respect to the issues decided herein, the record reflects that the Veteran was provided all required notice in letters mailed in September 2009 and July 2013.  Although the Veteran was not provided complete notice with respect to his new and material evidence claims until July 2013, after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims, most recently via the July 2013 supplemental statement of the case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA medical records has been completed. Moreover, the Veteran has been afforded appropriate VA examinations in response to her claims for increased ratings for the service-connected disabilities of her lumbar spine and right and left hands, most recently in June 2013.  The Veteran has not asserted, and the evidence of record does not show, that these disabilities have increased significantly in severity since the most recent examinations.   

The Board acknowledges that the Veteran has not been afforded a VA examination with regard to any of the new and material evidence claims.  The duty to assist the Veteran by obtaining a medical examination or opinion applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2013).  As discussed in the decision below, new and material evidence has not been provided to reopen the claims at issue on appeal.  A remand for an examination or opinion is, therefore, not required with regard to the Veteran's new and material evidence claims.  

The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate her claims.  The Board is also unaware of any such records.
Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.  

The Board will now address the merits of these claims. 

III.  Disability Ratings

A.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Low Back Strain

A November 2008 rating decision awarded service connection for the Veteran's low back strain, and a 10 percent rating was assigned, effective September 1, 2008, the first day following the Veteran's separation from active service.  The Veteran did not indicate any disagreement with the rating decision.  In July 2009, the Veteran submitted a statement indicating his desire for an increased rating for his low back disability.  The March 2010 rating decision on appeal continued the 10 percent rating assigned.  
  
The Veteran's low back strain rating is assigned under Diagnostic Code 5237, which rates lumbosacral or cervical strain under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).  Intervertebral disc syndrome (IVDS) is evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  In this case, however, the medical evidence confirms that the Veteran does not have IVDS, so this claim will be assessed singly under the general formula for rating diseases and injuries of the spine.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to the Veteran's lumbar spine disability.  

An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 40 percent evaluation is warranted if there is forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2013) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2013) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2013) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  

Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

On VA examination in October 2009, the Veteran reported that she experiences back pain daily at a level of 6 to 7 on a scale of 0 to 10.  She reported flare-ups occurred nightly, which she treats with pain medication.  Examination revealed no muscle spasm, weakness, tenderness, atrophy or guarding.  The examiner confirmed that there was no ankylosis present, as well as no radicular symptoms.  Forward flexion was limited to 70 degrees due to pain, extension to 15 degrees due to pain, left and right lateral flexion to 15 degrees due to pain, and left and right lateral rotation to 15 degrees due to pain.  Thus, combined range of motion, with limitations taking pain into account, was 145 degrees.  The examiner specifically found that there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner did not find a basis upon which to determine that additional loss of range of motion was experienced due to pain, fatigue, weakness, lack of endurance, or incoordination.  X-rays of the lumbar spine were negative.

Clinical records following this examination show ongoing reports of low back pain, with treatment including physical therapy, but no assessments measuring range of motion or otherwise discussing functional impairment. 

The Veteran underwent another VA examination in June 2013.  She reported ongoing back pain, with some improvement following physical therapy.  At this time, she reported flare-ups as manifested by continuous backache, which causes her to be unable to sit comfortably and relax, to be unable to bend to pick up her dog, to be unable to move furniture, and to have difficulty climbing steps.  The examiner noted these reported symptoms as the chronic nature of her back disability, rather than actual flare-up, despite the Veteran's belief that they are flare-ups.  Physical examination failed to reveal pain, weakness, fatigability or incoordination deficits that would indicate functional loss during flare-up.  The examiner also noted that there is no indication of loss of range of motion during the episodes considered by the Veteran to be flare-ups.  

On the date of this examination, forward flexion was to 90 degrees or greater with no evidence of pain on motion; extension was to 30 degrees or greater with no evidence of pain; right and left lateral flexion was to 30 degrees or greater with no evidence of pain on motion; and left and right lateral rotation was to 30 degrees or greater with no evidence of painful motion.  Combined range of motion was to 240 degrees.  The Veteran was able to conduct repetitive motion testing and range of motion was unchanged.  The examiner reported that there was no functional loss either before or after repetitive testing.  The examiner did confirm the existence of tension, likely due to stress, but nonetheless found no limitation to range of motion or other functional impairment.  There was also no guarding or muscle spasm, thus no such guarding or spasm severe enough to produce an altered gait.  Muscle strength, reflexes and sensation were normal and there were no signs or symptoms of radiculopathy or neurologic abnormalities.

There is no additional evidence showing range of motion or other symptoms related to the Veteran's lumbar spine disability at any time during the period of this appeal.  Thus, the record does not contain evidence showing that the Veteran's forward flexion of the thoracolumbar spine is limited to 60 degrees or less; combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran's reports of pain are considered, but there is no evidence of further limitation of motion or other functional impairment due to that pain.  There is simply no basis under the schedular criteria for a rating in excess of 20 percent for the Veteran's lumbar spine disability.  Moreover, there are no neurologic abnormalities for which separate ratings could be granted.  The Board has considered the rating criteria pertaining to arthritis, to intervertebral disc syndrome, and to related neurological disorders.  The record does not show that any of these manifestations exists.  The Veteran's appeal as to this issue must be denied.

Cold Injuries of the Hands

A November 2008 rating decision awarded service connection for the Veteran's cold injury residuals of the hands and assigned a 10 percent rating for each hand, effective September 1, 2008, the first day following the Veteran's separation from active service.  The Veteran did not indicate any disagreement with the rating decision.  In October 2009, the Veteran submitted a claim related to disabilities stemming from cold exposure, which the RO developed as a claim for an increased rating for the residuals of cold injuries of her hands.  The March 2010 rating decision on appeal continued the 10 percent rating assigned for each hand.  

The Veteran's cold injury residuals of each hand are rated under 38 C.F.R. § 4.104, Diagnostic Code 7122 (cold injury residuals).  For an increase to 20 percent, the record must establish that the Veteran's disability is manifested by arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, sub-articular punched out lesions, or osteoarthritis).  A maximum 30 percent rating is assigned under Diagnostic Code 7122 for cold injury residuals manifested by arthralgia or other pain, numbness, or cold sensitivity plus 2 or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punch out lesions, or osteoarthritis). 

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes and complications at the site of a cold injury scar or peripheral neuropathy should be evaluated separately.  Note (1) to Diagnostic Code 7122 also provides that other disabilities that have been diagnosed as the residual effects of cold injuries, such as Raynaud's phenomenon, muscle atrophy, etc., should be evaluated separately unless they are used to support an evaluation under Diagnostic Code 7122.  See 38 C.F.R. § 4.104, Diagnostic Code 7122, Note (1) (2013).

On VA examination in October 2009, the Veteran reported that she does not experience decreased strength or dexterity in either hand, but that she cannot carry or lift items that are too heavy.  She reported no color changes of her hands, but did report flare-ups of pain in her fingers occurred five to six times per thirty-day period of time.  Physical examination on the day of the VA examination revealed that both hands were pink in color with normal capillary refill bilaterally.  The Board notes, and the examiner noted, that in 2006, the Veteran sought treatment due to a purple coloration of her hands and that she was noted to have color changes consistent with Raynaud's phenomenon.  During the period of this claim, however, there is no evidence of color changes in the Veteran's hands.  As to functional impairment, the Veteran denied experiencing limitation of motion or functional impairment during her flare-ups, but did confirm that if she does not take pain medication during a flare-up, she will have to stop what she is doing and rest in order to relieve the pain.  There were no tenderness of the hands, fingers or wrists on palpation, and no evidence of erythema, edema, heat or deformity.  Motor and sensory functions were intact and neurovascular status was intact.  Bilateral hand grasp was noted as normal.  X-rays of the hands were negative.  The examiner diagnosed cold injury of the hands, with history of Raynaud's phenomenon, and noted that there is no effect on function.

Clinical records during the pendency of this claim fail to show treatment for the symptoms related to cold injury of either hand.  

In June 2013, the Veteran underwent another VA examination.  At this time she reported experiencing tenderness and tingling of her fingertips in cold conditions.  She reported the need for proper attire when outdoors in cold weather and the need to use care if she handles cold items from the freezer.  X-ray examination of both hands at this time was again negative.  The examiner confirmed that there is no evidence to suggest, in either hand, tissue loss, nail abnormalities, color changes, locally impaired sensation, or hyperhidrosis.  Color photos were taken and are of record, which show no abnormality in the color of the Veteran's hands.  Sensation was reported as intact to monofilament and vibratory testing.

The Board finds that a higher rating under Diagnostic Code 7122 is not warranted because while the Veteran's cold injury residuals are shown to be manifested by pain and cold sensitivity, there is no indication at any time during the period of the claim that there is tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis or X-ray abnormalities in either hand.  Thus, a rating in excess of the presently assigned 10 percent for each hand is not warranted.  

The Board has considered whether there is any other schedular basis for granting a higher rating for either hand but has found none.



Finally, the Board acknowledges that medical evidence has been presented showing a remote showing of Raynaud's phenomenon of the hands as a residual of cold injury.  However, the Board finds that a separate disability rating based on Raynaud's phenomenon is not warranted because the current 10 percent ratings are predicated on those symptoms associated with Raynaud's phenomenon.  See 38 C.F.R. § 4.104, Diagnostic Code 7122, Note (1) (2013) (Raynaud's syndrome is separately ratable unless it is used to support an evaluation under diagnostic code 7122).  VA regulations specifically prohibit an evaluation of the same disability under various diagnoses, a practice known as "pyramiding."  38 C.F.R. § 4.14.  In this case, the indication of Raynaud's phenomenon was in 2006, well before the period of this claim.  Nonetheless, assuming that any such Raynaud's phenomenon continues to exists, the overall symptoms shown by the Veteran's cold injury residuals are overlapping and are reflective in the symptomatology of any Raynaud's phenomenon that may be present.  Therefore, the symptomatology reflected in the Veteran's cold injury residuals are contemplated throughout the diagnostic codes pertaining to Raynaud's and would be in effect, pyramiding if the Veteran was rated separately.  She would then be rated twice for the same symptomatology, which would overcompensate her service-connected disability for her actual impairment of earning capacity.  See Esteban.

In summary, the Board finds that the preponderance of the evidence is against the claims.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code for the disability ratings determined above.  

Consideration has been given to assigning a staged rating for the disabilities decided herein; however, at no time during the period in question has any of the disabilities warranted more than the assigned ratings, so staged ratings are not appropriate for these claims.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disabilities, as discussed above, are contemplated by the schedular criteria.  There is no contention by the Veteran or indication in the record that the average industrial impairment from the disabilities individually or collectively would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

IV.  New and Material Evidence Claims

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In this case, in a November 2008 rating decision, the RO denied the Veteran's claims related to exposure to tuberculosis, shin splints, and a bilateral foot disability.  The Veteran was notified of the decision in a letter sent in January 2009.  

In particular, the tuberculosis claim was denied on the basis that the Veteran's exposure to tuberculosis is not a disability.  The shin splint and foot claims were both denied on the basis that, while symptoms were noted in service, there was no evidence of current disability for either.  The Veteran did not file any statement within one year of January 2009 indicating disagreement with the decision.  
The evidence of record at the time of the January 2009 decision included the Veteran's service treatment records, her post-service VA clinical records, April 2008 VA examination reports, and her claims.  The VA examiner found no evidence to support a current diagnosis of a foot disorder, of bilateral shin splints, or of active tuberculosis or a respiratory condition associated with in-service exposure to tuberculosis.  The clinical evidence also was without the relevant diagnoses.

An August 2009 VA Form 21-526 and accompanying statement by the Veteran were the only items received during the one year following the January 2009 notice of the denial.  These items merely listed the disabilities and restated the claim.  Thus, the August 2009 VA Form 21-526 and accompanying statement are not new and material.  

The other evidence added to the record since January 2009 includes the Veteran's claims, as well as VA outpatient clinical notes dated from January 2009 to the present, and VA examination reports related to other claimed disabilities.  The VA examination reports are devoid of mention of a foot disorder, shin splints, active tuberculosis or a respiratory condition associated with tuberculosis exposure.  While new evidence has been submitted into the record since January 2009, the new evidence is not material, because it does not pertain to the claimed disabilities.  The records added to the record since January 2009 are not material, because they do not tend to establish a previously unestablished fact, namely the existence of the disabilities claimed.  The Veteran's statements, essentially restating her claim, are not "new" as they are cumulative of previously considered statements suggesting that service connection is warranted for a foot disorder, shin splints, and tuberculosis.

Thus, the Board finds that new and material evidence has not been submitted, and reopening of these claims is not in order.





ORDER

A rating in excess of 10 percent for chronic low back strain is denied.
 
A rating in excess of 10 percent for residuals of cold injury of the right hand is denied.
 
A rating in excess of 10 percent for residuals of cold injury of the left hand is denied.

New and material evidence having not been received, reopening of a claim of entitlement to service connection for exposure to tuberculosis is denied. 

New and material evidence having not been received, reopening of a claim of entitlement to service connection for bilateral shin splints is denied. 

New and material evidence having not been received, reopening of a claim of entitlement to service connection for a bilateral foot disability is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


